 CHEROKEE SPORTSWEAR, INC.Cherokee Sportswear, Inc.andLocal 444, andInternationalLadies'GarmentWorkers'Union,AFL-CIO,Charging Party-Union,and William P.Hutcheson,Attorney,Employees,Intervenor-Petitioner.Cases 10-CA-6939 and 10-RD-342August 27, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn March 26, 1969, Trial Examiner Frederick U.Reel issued a Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices in violationof the National Labor Relations Act, as amended,andrecommending that it cease and desisttherefrom,assetforthintheattachedTrialExaminer's Decision. He further recommended thattheelectionofApril7,1967,be set aside.Thereafter, the Respondent, the General Counsel,and the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, except as modified herein:1.The record shows, and we find, that on theFriday before the election Respondent, through itsagent Larry Perla, approached employee MildredStakley and stated that, while he was not going totellStakley how to vote, he knew that she wouldvote for the Union. The record further shows, andwe find, that on the day of, but prior to, theelection,Perla approached employee Glenda Davisand stated that he knew how she and her motherwere going to vote. Contrary to the Trial Examiner,we do not find that the above statements were mademerely in a context to reassure the employees as totheir future with the Respondent. Rather, we findthat these remarks to employees Stakley and Davisconveyedtheimpressionofsurveillanceandconstituted unfair labor practices within the meaningof Section 8(a)(1) of the Act.' We find further thatsaid remarks, occurring within the critical periodpriortotheelection,constituteobjectionableconduct and therefore provide additional groundsfor setting aside the election.2332.We conclude, in agreement with the TrialExaminer, thatRespondent'srefusaltoallowincumbent Union Representative MaCoy to visit theplant shortly before the election constituted anunfair labor practice within the meaning of Section8(a)(1) of the Act.We view this act, coming at atime when antiunion employees were being allowedto circulate freely throughout the plant solicitingsupport, asmotivated by Respondent's antiunionanimus and not by any legitimate concern, and ascomprising an additional example of Respondent'sunlawful disparate treatment of union supporters.3.The Trial Examiner expressly refused torecommend that the usual "Notice" be posted onthe ground that in view of the long period which haselapsed since the occurrence of the unlawful acts,any posting of notices would serve only to stir upold animosities and would not further the statutorygoal of industrial peace. However, we find merit intheGeneralCounsel'sexception to the TrialExaminer's failure to recommend a notice, for sucha notice,even if long-delayed, has salutary prospectiveeffects.Consequently,we shall order the usualposting of notices.4.We shall remand the representation case to theRegional Director for the purpose of counting theballots of employees Bert Mincey, Carl Lichlyter,BillLichlyter,Glenn Rodgers, John Newman, andHowell Pressley. If the Union receives, on therevised tally of ballots, a majority of the valid votescast, then the Regional Director shall certify it astherepresentativeoftheemployeesintheappropriate unit.However, if the Union does notreceive such a majority the Regional Director shallset the election aside, and we direct that, in thatcase, the Regional Director shall conduct a secondelection at such time as he deems appropriate butnot later than 6 months from the date of thisDecision, Order, and Direction of Second Election.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Cherokee Sportswear, Inc., Madisonville, Tennessee,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Permitting employees in violation of plantrules to circulate antiunion petitions among theemployees in the plant on company time.(b)Promising employees benefits for havingsigned an antiunion petition.(c)Stimulatingemployees to withdraw theirmembership in, or support of, a labor organization.(d)Coercivelyinterrogatingemployees,orcommenting to employees, as to how they wouldvote or have voted in a Board election.'Queen City Coach Company.160 NLRB 216.178 NLRB No. 40 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Refusing for unlawful reasons to let unionrepresentatives visit the plant.(f)Inany likemanner interferingwith,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act2.Take the following affirmative action which wefind necessary to effectuate the policies of the Act.(a) Post at its plant at Madisonville, Tennessee,copies of the attached notice marked "Appendix."2Copies of said notice, on forms to be provided bytheRegionalDirector for Region 10, shall, afterbeing duly signed by the Respondent's authorizedrepresentative,bepostedbyRespondentimmediately upon receipt thereof, and shall bemaintained by it for 60 consecutive days thereafter,inconspicuous places, including all places wherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 10, inwriting, within 10 days from the date of this Order,what steps the Respondent has taken to complyherewithIT IS FURTHER ORDEREDthat Case 10-RD-342 be,and it hereby is, remanded to the Regional DirectorforRegion 10, and said Regional Director shall,within 10 days from the date of this Order, openand count the ballots of Bert Mincey, CarlLichlyter,BillLichlyter,GlennRodgers, JohnNewman, and Howell Pressley. Thereafter, theRegionalDirector shall prepare and cause to beserved upon the parties a revised tally of ballots. Ifthe Union receives a majority of valid votes cast, theRegionalDirectorshallcertifyitastherepresentative of the employees in the appropriateunit. If the Union does not receive a majority of thevalid votes, theRegionalDirector shall set theelection aside and proceed to hold a second electionas provided above in paragraph 4 of our Decision.[DirectionofSecondElection'omitted frompublication.]'In the event the Order is enforced by a decree of a United States CourtofAppeals,there shall be substituted for the words"a Decision andOrder"thewords "a Decree of the United States Court of AppealsEnforcing an Order "'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB1236,N L R B v Wyman-Gordon Company394 U S 759Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 10 within 7days after the date of issuance of the Notice of Second Election by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that.WE WILL NOT permit employees in violation of plantrulestocirculateantiunionpetitionsamong theemployees in the plant on company time.WE WILL NOT promise employees benefits for havingsigned an antiunion petition.WE WILL NOT stimulate employees to withdraw theirmembership in, or support of, a labor organization.WE WILL NOT interrogate employees, or comment toemployees, as how they would vote or voted in a BoardelectionWE WILL NOT refuse for unlawful reasons to letunion representatives visit the plantWE WILL NOT in any like manner interfere with,restrain, or coerce employees in the exercise of theirrights under Section 7 of the Act.DatedCHEROKEE SPORTSWEAR, INC.(Employer)By(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 730 PeachtreeStreet,NE,Atlanta,Georgia30308,Telephone404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDRICK U.REEL,TrialExaminer' These cases,consolidated by the Acting Regional Director,' and heardatMadisonville, Tennessee, on February 4, 5 and 6, 1969,2present questions arising out of the efforts of a group ofemployeestounseattheircertifiedbargainingrepresentative.At issue in both the complaint andrepresentation cases is whether the Employer renderedsuch assistance to the antiunion group as to infringe thestatutory prohibition against interference, restraint, andcoercion, and to prevent the holding of a fair election.The captionof the proceeding reflects the consolidation and thegranting at the hearingof MrHutcheson'smotion to intervenein the CAcase'The complaint case arose pursuant to a charge filedApril 28, 1967, anda complaint issued December9,1968The representation proceedingoriginated with a decertification petition filed February28, 1967, followedby a stipulation entered into on March 24,1967, for a consent electionwhich washeld on April 7, 1967 The Union on April 14, 1967, filedobjections to conduct affecting the election,and the Regional Directorissued his reporton April 22,1968, recommending that the objections beoverruledThe Unionthereupon filed exceptionstohis reportTheNational LaborRelations Board on December 27, 1968, issued its orderdirecting hearing in the decertification proceeding, noting thatthe Unionhad raised"substantial and material issueswhich can best be resolvedby a hearing "The unusualdelay betweenthe filing of the charge and the issuance ofthe complaint(nearly 20 months)is apparently traceable in substantial partto the factthat theRegional Director dismissed the chargeon October 31, CHEROKEE SPORTSWEAR, INC.235Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and Intervenor,' I make the following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY, AND THE LABORORGANIZATION INVOLVEDRespondent, herein called the Company, a Tennesseecorporation engaged at Madisonville in the manufactureof wearing apparel, annually ships goods valued in excessof $50,000 to points outside the State, and is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the National Labor Relations Act, as amended.Charging Party, herein called the Union, is a labororganization within the meaning of Section 2(5) of theActIntervenor(petitionerintherepresentationproceeding) is an attorney representing a group ofantiunion employees, herein called the Committee ThereisnoallegationthattheCommittee is a labororganizationA contention to that effect, advanced byCharging Party at the end of the hearing, appears to havebeen abandoned by Charging Party's adoption of GeneralCounsel's brief In any event I find no evidence that theCommittee is a labor organization within the meaning ofthe Act. Cf.N L.R B v. Cleveland Trust Co ,214 F 2d95, 100 (C A. 6), approving in this respect 102 NLRB1497, 1501, fn 5II.THE UNFAIR LABOR PRACTICESA Background and ChronologyLate in 1965 the Union, despite company opposition,won a Board election and was certified as the bargainingrepresentativeoftheCompany'sproductionandmaintenance employees On May 2, 1966, the Companyand the Union executed a collective-bargaining agreementwhich was due to expire May 2, 1967Early in 1967' a number of employees commencedcirculating an antiunion petition in the plantAt somedate not shown in the record these employees retainedcounsel,who on February 28 filed a decertificationpetitionwith the Board's Regional Office, and thisculminated, as noted above, in an election on April 7. Theinstant litigation turns on whether the Company renderedsuch assistance to the antiunion movement as to constituteunlawful interference with employees in the exercise oftheir Section 7 rights and as to require setting aside theelection.In the April 7 election the Union received 96 votes,while 95 votes were cast against the Union, and 6 ballotswere challenged The Regional Director in the course ofoverruling objections to the election also overruled the sixchallenges, and the Union in obtaining Board review ofhis action abandoned four of its challenges. The eligibilityof the voters who cast the remaining two challengedballots is therefore also beforeme in this litigation,pursuant to the Board's order directing a hearing in thedecertification proceeding.Immediately following the election the Union called astrike,which was attended by some violence and whichshut down the plant. On April 17 the Union and theCompany executed a strike settlement agreement in whichthey referred to the strike (allegedly caused by theCompany's alleged unfair labor practices) and to thepending objections to the election, and agreed that thestrike would end, the employees would be reinstated, theelectionwould be set aside, and the Union and theCompany would resume negotiations for a renewal of thecontract due to expire May 2. The antiunion group and itscounsel were not parties to this agreement. On May 1 theUnion and the Company executed a new 3-year contract,to run from May 2, 1967, to May 2, 1970. Meanwhile, onApril 25 counsel for the antiunion group filed a chargealleging that the Company violated Section 8(a)(1) and (2)of the Act by recognizing and negotiating with the Unionat a time when its status as bargaining representative wasunder challenge in the decertification case. This chargestillrests in the Board's Regional Office, apparentlyawaiting disposition of the instant proceeding.1967, and the General Counsel, on appeal from that ruling,first sustainedthe dismissal on August 13, 1968, and then,after timely application forreconsideration,partially reversed his ruling on October 15,1968, anddirected issuance of the complaintThe time-consuming procedures,described above, most certainly do notredound to the credit of the administrative agency, but my attention hasnot been directed to any deviation from prescribed rules and regulationswhich would warrant my not reaching the merits of the controversy "Thelaw's delay,"complained of by writers as separated in time as Shakespeareand Dickens,isoccasionally still with us, and this agency bears its share ofthe guiltOn some occasions even the Federal circuit courts of appealshave allowed over a year to elapse between argument and decision I canonly recommend that if any further steps are taken in this case, everyeffort should be made to expedite it'Charging Party adopted the brief of General Counsel as its own, andRespondent filed no brief Intervenor asks that I "discredit"the statementsinGeneral Counsel's brief because they are inconsistent with the opinions"he" expressed in "his" "Report on Objections"Even assuming thatcounsel was the author of the Regional Director's report, I would not forthat reason"discredit"his brief to me The scheme of the statute requiresGeneral Counsel himself,to say nothing of his subordinates,occasionallyto take inconsistent positions For example in this very case, if the Boardshould dismiss and the Charging Party seek review, General Counsel andhis subordinates would argue in support of the Board order of dismissal,and would urge that General Counsel was either wrong as a matter of law,or failed to carry his burden of proof, in his presentation to me Certainlythe reviewing court would not "discredit"such arguments because they arecontrary to arguments advanced by General Counsel at an earlier stage ofthe proceedingB.Company Assistance to the Antiunion GroupAs just noted, shortly after the election and whileobjections thereto were pending, the Company negotiateda strike settlement agreement and a new contract with theUnion, recognizing the Union as the statutory bargainingrepresentative of the employees. Both Company PresidentSayah andunion negotiatorMaCoy had been advised bycounsel that company recognition of the Union at thattimewould be in violation of the Act unless theapparently pending "question concerning representation"were first disposed of, and this could apparently bebrought about only if the decertification petition could benullified as the product of company assistance. Indeed,MaCoy testified that Sayah admitted to such assistance,although Sayah and his local counsel, one Burnstein, denyhaving made such admissions. Both Sayahand Burnsteinpointout,moreover, that Sayah was immediatelyconcerned with ending the strike,resumingoperations,and avoiding further violence. Whether or not Sayah in somany words admitted unlawfully assisting the antiunionmovement seems unnecessary to decide His admission'Except where otherwise indicated,allevents subsequently referred toherein occurredin the year 1967 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould at the most be supporting evidence, not conclusiveevidence, of the ultimate fact to be proved. Furthermore,whilehisconductinsigningtheagreementswithknowledge that he could do so legally only if he hadearlier violated the law furnishes support for MaCoy'stestimony that Sayah admitted the violations, the questionwould still remain what weight to give the "confession" inthelightofthesomewhat coercive circumstancessurrounding it. I see no need to grasp these nettles at thistime, for as detailed below, I find unlawful assistanceestablished by direct testimony concerning the events inquestion, and that suffices to dispose of the issues beforeme.The complaint alleges and the answer admits that theCompany at all times material herein, maintained,interalia,the following rules:IDo not leave your station or routine duringworking hours unless for personal reasons.2.Do not carry on a conversation with yourneighbors during working hours- a few words now andthen are permissible.This rule was apparently normally observed and enforced,withexceptionsforspecialcollections;therecordestablishes that the supervisors stopped conversationsbetween employeesBut intheweeks preceding theelection the leading supporters of the antiunion movementroamed widely and at will through the plant, talking toemployees about theantiunionpetition.These patentinfringements of the Company's rules were conducted infull view of the supervisors who made no effort to preventthem.Witness after witness testified to this practice,establishing its widespread character, its relation to theantiunionmovement, and its timing, for it began a fewweeks before the election and stopped immediatelythereafter.Company President Sayah testified that he twicewarned leaders of the antiunion group not to circulatetheirpetitiononworking time. These warnings wereallegedlygiven in February, but the testimony ofnumerous witnesses establishes that if given they wereignored, as the antiunion group continued its widespreadand open flouting of the rule (and of the "warnings")throughoutMarchSayahalsomadeapublicannouncement on February 22 prohibiting solicitation, thiswas, of course, likewise flouted. But some explanation astowhy Sayah's public strictures were so ineffectual mayalso be found in Sayah's testimony, for he admitted tellinghis supervisors that they should tolerate "things going onthat normally shouldn't."Intervenor, admitting that "the Employer, through itssupervisors, toleratedanti-unionactivity on its premises,and in some cases on company time," argues that Sayahdid not enforce the no-solicitation rule against "Unionpeople."As noted above, there is evidence that the rulewas normally enforced, except for collections for "goodcauses," and indeed Sayah publicly referred to it early inthepreelectionperiod.Moreover, as Sayah himselfpointed out on thewitness stand,the existing contractexpressly prohibited union activity by any employee oncompany time. Intervenor also points out that the Unionby contract had a bulletin board, a facility not available toantiunionemployees. But this situation falls far short ofjustifying thewidespreadantiunionactivitywhich theCompany through its supervisors openly tolerated oncompany time. A far different question, and one on whichIintimate no opinion, would have been presented had theCompany merely permitted the antiunion faction to use abulletin boardIfind that the action of the Company, through itssupervisors, in knowingly permitting widespread antiunionactivity on company time and property in violation ofcompany rules constituted unlawful interference withemployee rights guaranteed in Section 7 of the Act, andprevented the holding of a fair electionAs the foregoing finding necessitates the issuance of anappropriate order and the setting aside of the election, itisunnecessary to dwell at length on other violationsalleged in the complaint and urged as additional groundsfor setting the election aside.The evidence establishes that Company SupervisorsRomita and Rosenberg, together with one Texter, a laborrelationsconsultantretainedbytheCompany,collaborated in the preparation of antiunion postersdisplayed at the plant on the morning of the election. Theposterswere plainly designed to assist the antiunionmovement. One read "If the Union wins, you might lose,"and the other read: "The Union representative was hereyesterday and threatened to strike our plant; is this whatyou want?" There is no evidence as to the truth or falsityof the latter statement The first is probably within theorbit of "free speech" under Section 8(c) of the Act; itseems to be more of an "opinion" and less of a "threat"than the familiar "serious harm" language On the daybefore the election and on election day itself, theCompany selected "guards" from among its regularemployees to patrol the parking lot for the avowedpurposeofpreventingsabotage.Although the onlydamage theretofore inflicted had been to the car of aunion supporter, the men selected as guards belonged tothe antiunion faction, and used this opportunity to placeantiunion literature in the carsThe record does not,however, conclusively establish that they were selected forthat purpose or that the supervisor of their guard dutieswas aware they were spreading propaganda.Clear violations of the Act, however, are established bytheundenied testimony of employee Strickland thatProductionManager Perla, unsolicited by her, obtainedfor her the Union's address for the purpose of submittingher resignation from the Union, and that Sewing RoomSupervisor Pack, upon learning that Strickland had signedthe antiunion petition, told her, "Well, if you signed it, Iwill see that you get regular work "GeneralCounselurgesstillotherconductasestablishingviolationsoftheAct.Uncontradictedtestimony establishes that Perla asked one employee howshe had voted and told several others, individually, that heknew how each would vote The direct interrogationinfringed the employee's rights. The other commentscomplained of, taken in context, were not evidence ofsurveillance or other interference, but were designed toreassure the employees as to their future with theCompanyThere is also some evidence that in apreelection speech to the employees Sayah referred to, butdid not dispel, rumors of the plant's moving. Sayah'sprepared text, which was strongly antiunion but stayedwithin permissible limits, did not deal with this matter. Hetestified that in addition he denied rumors that the plantmight close. I credit his testimony in this regard. I do notbelieve that if he referred at all to rumors of moving, heleft the matter "in the air," as the employees testified, andtherefore make no adverse findingTheCompany admittedly refused to let UnionRepresentativeMaCoy visit the plant shortly before theelectionThis appears to have been in breach of thecollective-bargaining agreement, which expressly provideda right of access to the plant subject only to the condition CHEROKEE SPORTSWEAR, INC.237ofnoninterferencewithproductionTheCompany'sostensible grounds for the refusal were that it fearedMaCoy's presence so shortly before the election mightdisturb the employees and that his purpose was "strictlyelectioneering," reasons which throw in high relief theantiunion solicitation freely permitted in the plant. AsMaCoy's efforts to visit the plant were within thecontractual rights won by the Union, and as the Section 7right to be represented by a union extends to the right tohave such representation made effective by carrying outvisitation rights under a contract, I find the refusal to letMaCoy visit the plant violated Section 8(a)(1)Finally, I am directed to pass on the challenged ballotsofBertMincey and Carl Lichlyter. This may be anacademic exercise as I believe the election should be setasideIfind that Lichlyter, a skilled mechanic, andMincey, a marker in the cutting department, possessednone of the qualifications prescribed in Section 2(11) oftheAct, and therefore were not supervisors within themeaning of the Act The evidence establishes thatLichlyter is a salaried employee and has a parking spacenext to that of President Sayah, but while this may besome evidence that the employees regarded him as anauthoritative source when he expressed views on companypolicy, it falls far short of establishing supervisory statusCf.N L R B. v. Birmingham Publishing Co , 262F.2d 2,8 (C.A. 5). Mincey since the election has been given thetitleof assistant patternmaker, and the Company hasnotified the Union that he is now considered outside thebargaining unit. Apparently Mincey's job duties have notchanged, and his present "exclusion" from the unit arosefrom the Company's desire to satisfy his personal desiresto be known as a supervisor and not to be represented bytheUnion. The evidence in the record as to his dutiesdiscloses nothing of a supervisory character, as he markspatterns, attaches cutting orders to the marked papers,and sends them on their way. He has little or no contactwith other personnel except for Supervisor Romita, thepatternmaker I therefore would overrule the challenges tothe ballots of Lichlyter and Mincey.CONCLUSION OF LAWThe Company (a) by permitting widespread circulationof an antiunion petition in the plant during working hours,in violation of its otherwise normally enforced rules, (b)by promising benefits to an employee for signing thepetition, (c) by encouraging an employee to resign fromthe Union, (d) by interrogating an employee as to how shevoted in a Board election, and (e) by refusing to let aunion representative exercise his contractual right to visittheplant engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.THE REMEDYIshall recommend a cease-and-desist order embracingany interference with employee rights under Section 7.TheCompany appears to have been practicing"brinksmanship" (seeWausau Steel Corp v. N L.R B ,377 F.2d 369, 372 (C.A 7), and I think it unwise uponconsideration of the unlawful interference shown on thisrecord "that all of the untraveled roads to that end be leftopen and that only the worn one be closed "InternationalSaltCo v. United States,332 U.S. 392, 400. See alsoN.L R B. v. Bailey Co,180 F.2d 278, 280 (C.A. 6), citingwith approvalN.L.R B. v. Sunbeam Electric Mfg. Co ,133 F 2d 856 (C.A. 7) I shall also recommend sustainingthe objections to the election and setting it aside. I aminclined,however, not to recommend the posting of anotice. The events here are already several years behind usand should this matter be litigated further, the lapse oftime between the events and the "remedy" could well beas much as 4 or 5 years Meanwhile, the Union, althoughthe object of the unfair labor practices, has retained itsstatus as bargaining representative and has executed a3-yearcontractwiththeCompany.Whilethiscircumstance alone would not preclude the posting of anotice, it is my sense of the situation that to post a noticehere would be more likely to reopen old wounds than togive needed assurances. I am therefore not recommendingsuch a postingIf the Charging Party or the GeneralCounsel has views differing from mine on this matter,they can so indicate in any exceptions or cross-exceptionsthey may file.Finally, it should be noted that although I findcompanyassistanceto the antiunion group, I do not findthat the Companyinstigatedthe antiunion movement. Imake no finding, and I imply none, as to whether theCompany acted lawfully in making a new contract withtheUnion while the decertification petition was pending(formy holding that the election was tainted does notrequire dismissal of that petition), or as to what remedymight be appropriate if the execution of the contract wasnot proper. I also consider it outside my province to makeany recommendation with respect to future action on thedecertification petition.[Recommended Order omitted from publication.]